Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2021.04.19
                                                                          17:01:05 -05'00'




                  People v. Raupp, 2020 IL App (2d) 190309



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption            v. ROSS E. RAUPP, Defendant-Appellee.



District & No.     Second District
                   No. 2-19-0309



Filed              February 20, 2020



Decision Under     Appeal from the Circuit Court of De Kalb County, No. 19-DT-18; the
Review             Hon. Phillip G. Montgomery, Judge, presiding.



Judgment           Reversed.


Counsel on         Richard D. Amato, State’s Attorney, of Sycamore (Patrick Delfino,
Appeal             Edward R. Psenicka, and John G. Barrett, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.

                   Melissa A. Maye, of Yorkville, and J. Brick Van Der Snick and Adam
                   Miller, of Van Der Snick Law Firm, Ltd., of St. Charles, for appellee.



Panel              PRESIDING JUSTICE BIRKETT delivered the judgment of the
                   court, with opinion.
                   Justices Zenoff and Burke concurred in the judgment and opinion.
                                               OPINION

¶1        Defendant, Ross E. Raupp, was arrested for driving while under the influence of alcohol
     (DUI) (625 ILCS 5/11-501(a)(1), (a)(2) (West 2018)) on January 12, 2019. The “Law
     Enforcement Sworn Report” (sworn report) issued to defendant at that time incorrectly listed
     the notice date and the breath-test date as January 12, 1996. However, January 12, 2019, was
     listed as the arrest date and the date the officer certified that the statements in the sworn report
     were correct. Before the Secretary of State (Secretary) suspended defendant’s driving
     privileges, an amended sworn report was prepared. The amended sworn report listed the arrest
     date and the test date as January 12, 2019. Although the notice date and the certification date
     were listed as January 22, 2019, the amended sworn report was not mailed until January 23,
     2019. The Secretary sent defendant confirmation that his driving privileges would be
     suspended beginning March 9, 2019. This was 56 days after defendant was given the original
     sworn report and 45 days, not 46 days, after the amended sworn report was placed in the United
     States mail. See id. § 11-501.1(g). Defendant moved to strike and dismiss the statutory
     summary suspension of his driving privileges on the ground that the amended sworn report
     was defective. The trial court granted defendant’s motion and rescinded the statutory summary
     suspension of his driving privileges. The State timely appeals. For the reasons that follow, we
     reverse.

¶2                                        I. BACKGROUND
¶3        Officer Sean Conlon arrested defendant for DUI on January 12, 2019, at 3 a.m. At that
     time, he filled out a preprinted sworn report form that he gave to defendant. The form asked
     for, among other things, defendant’s driver’s license number, name, address, and birthdate.
     Conlon listed defendant’s birthdate as “7-19-1996.” Directly beneath the birthdate on the form
     was a place for the officer to list the date that “Notice of Summary Suspension/Revocation
     [was] Given On.” Conlon mistakenly listed “01/12/1996” as the date defendant was given
     notice. Next to the notice date was a place for the officer to indicate the date that defendant
     “Refus[ed testing] or Test Date.” Conlon again mistakenly listed “01/12/1996” as the date
     defendant submitted to a breath test. Above this date was a place for the officer to list the date
     defendant was arrested. Conlon correctly listed defendant’s arrest date as “01/12/2019.”
     Underneath all of this information, the form indicated that “[t]he suspension/revocation shall
     take effect on the 46th day following issuance of this notice.” Towards the bottom of the form,
     Conlon checked the box next to “Served Immediate Notice of Summary Suspension/
     Revocation of driving privileges on the above-named person.” At the bottom of the form was
     a place for Conlon to certify that everything in the sworn report was correct. Conlon wrote
     “1/12/2019” in the date section for this certification.
¶4        On January 22, 2019, Conlon reported to work at 6 p.m. In his mail was notice from the
     Secretary advising him that there were mistakes on the sworn report. These mistakes concerned
     listing 1996 as the year that notice was given and testing was done. Conlon prepared an
     amended sworn report that changed the year in these places to 2019. The amended sworn report
     also changed the date notice was given to “01/22/2019,” indicated that notice was sent by
     United States mail, and listed the amended report’s certification date as “01/22/2019.” In all
     other relevant respects, the amended sworn report was identical to the first sworn report.


                                                  -2-
¶5          Conlon placed the amended sworn report in a sealed envelope that he addressed to
       defendant. 1 He then placed it on an outgoing mail shelf in the patrol room between 7 p.m. and
       9 p.m. Pursuant to the police department’s standard operating procedure, mail placed on this
       shelf is picked up the following day by the secretaries, who affix postage on the mail and mail
       it. The postmark on the amended report showed that it was mailed January 23, 2019.
¶6          Thereafter, defendant received a letter from the Secretary. The letter indicated that the
       summary suspension of defendant’s driving privileges would go into effect on March 9, 2019.
       This was 45 days after January 23, 2019 (the date the amended sworn report was mailed) and
       56 days after January 12, 2019 (the date the original sworn report was given to defendant).
¶7          After hearing arguments, the trial court rescinded the statutory summary suspension of
       defendant’s driving privileges. In doing so, the court found that defendant was given improper
       notice on January 12, 2019, because defendant’s birth year was transposed in the date sections
       for “Notice of Summary Suspension/Revocation Given On” and “Refusal or Test Date.” The
       court found that, although the amended sworn report fixed these errors, it listed the date notice
       was given as January 22, 2019, when, in fact, notice was given on January 23, 2019, when the
       amended sworn report was mailed. The Secretary used January 23, 2019, to confirm
       defendant’s suspension, and this resulted in defendant’s driving privileges being suspended 45
       days, rather than the statutorily mandated 46 days (see id.), after defendant was issued the
       amended sworn report.

¶8                                              II. ANALYSIS
¶9         At issue in this appeal is whether the statutory summary suspension of defendant’s driving
       privileges should have been rescinded. Although we generally employ a bifurcated standard of
       review in assessing a trial court’s ruling on a petition to rescind the suspension of a defendant’s
       driving privileges, we consider the issue raised here de novo, as the facts are not in dispute.
       People v. McLeer, 2015 IL App (2d) 140526, ¶ 7.
¶ 10       Section 11-501.1 of the Illinois Vehicle Code (625 ILCS 5/11-501.1 (West 2018))
       addresses the statutory summary suspension of a motorist’s driving privileges. It provides that
       motorists driving on public highways in Illinois consent to chemical testing to determine the
       motorist’s blood-alcohol concentration. Id. § 11-501.1(a). When an officer has probable cause
       to believe that a motorist is under the influence of alcohol, the officer shall request that the
       motorist submit to a chemical test. Id. The officer must warn the motorist that, among other
       things, submitting to testing that discloses a blood-alcohol concentration in excess of the legal
       limit will result in the statutory summary suspension of the motorist’s driving privileges. Id.
       § 11-501.1(c). If the motorist fails the test, the officer submits a sworn report so stating to the
       circuit court of venue and the Secretary (id. § 11-501.1(d)) and serves notice of the statutory
       summary suspension on the motorist (id. § 11-501.1(f)). 2 The Secretary confirms the
       suspension by mailing the motorist notice of the effective date of the suspension (id. § 11-
       501.1(h)), which is the forty-sixth day following the date that the officer served the motorist
       with notice (id. § 11-501.1(g)). If the officer forwards a defective sworn report to the Secretary,

           1
             The record does not indicate whether the amended sworn report was also given to the Secretary
       and the trial court. 625 ILCS 5/11-501.1(d), (h) (West 2018).
           2
             Nothing in the record indicates that defendant’s notice was something other than the sworn report.
       See City of Highland Park v. Bryan, 2019 IL App (2d) 180662, ¶ 19.

                                                      -3-
       the Secretary does not confirm the suspension but remits the defective report to the court of
       venue and copies the issuing agency, explaining the reasons for the deficiency. Id. § 11-
       501.1(h).
¶ 11       At issue here is whether the original sworn report was fatally defective such that the
       amended sworn report served as defendant’s notice that his driving privileges would be
       summarily suspended. A defect in a sworn report is defined as “one that contains insufficient
       information from which to issue a suspension or one that was completed in error.” McLeer,
       2015 IL App (2d) 140526, ¶ 10. “Accordingly, errors in the sworn report that do not prevent
       the Secretary from confirming the suspension are not fatal and will result in the denial of the
       defendant’s petition to rescind.” Id. The mere fact that the Secretary sends the sworn report
       back to the arresting officer is not dispositive of whether the report was defective for purposes
       of the statutory summary suspension law. See id. ¶ 15. Rather, courts must consider whether
       the information on the sworn report would have allowed the Secretary to confirm the
       suspension, not whether the Secretary actually confirmed the suspension based on the
       information in the sworn report. See id.
¶ 12       Here, we conclude that the original sworn report was not fatally defective. The year for the
       “Notice of Summary Suspension/Revocation Given On” and “Refusal or Test Date” was
       wrong, but the incorrect year happened to be the same year defendant was born, and his date
       of birth was written right above the notice date, which was next to the test date. Despite the
       obvious scrivener’s error, the Secretary had enough information to confirm the suspension of
       defendant’s driving privileges. See People v. Wyzgowski, 323 Ill. App. 3d 604, 607 (2001)
       (sworn report not fatally defective because, although arrest date was wrong, all other dates
       were correct and the sworn report indicated that immediate notice was served on the
       defendant).
¶ 13       Although neither the parties nor this court has found any authority explicitly requiring that
       the sworn report must be reasonably interpreted, we believe that that is precisely how the
       original sworn report should have been construed here. Obviously, notice was not given to
       defendant and defendant did not submit to testing on January 12, 1996, because, among other
       reasons, this was six months before defendant was even born. The year was incorrect on parts
       of the sworn report, which may have raised suspicions about whether the month and day for
       those dates was also incorrect. However, the arrest date and the certification date listed the
       same month and day as the notice and test date. This consistency supported, rather than
       undermined, the conclusion that defendant was given notice on January 12, 2019.
¶ 14       Defendant claims that, because the original sworn report was defective, it became a nullity.
       We disagree. Even assuming that the original sworn report did not contain sufficient
       information for the Secretary to confirm the summary suspension of defendant’s driving
       privileges, defendant received notice of his suspension on January 12, 2019. That notice was
       unaffected by whether the Secretary had sufficient information to confirm defendant’s
       suspension. See City of Highland Park v. Bryan, 2019 IL App (2d) 180662, ¶ 19 (notice of
       suspension and sworn report are separate and distinct); In re Summary Suspension of Driver’s
       License of Rankers, 187 Ill. App. 3d 27, 35 (1989) (officer merely gives notice of suspension
       while Secretary suspends a defendant’s privilege to drive). Because the Secretary confirmed
       defendant’s suspension more than 46 days after defendant originally received notice, the
       summary suspension of defendant’s driving privileges should not have been rescinded. See
       625 ILCS 5/11-501.1(g) (West 2018); see also People v. O’Neil, 329 Ill. App. 3d 213, 215-17

                                                   -4-
       (2002) (the defendant’s due process rights not affected when Secretary confirmed the
       suspension of the defendant’s driving privileges more than five months after the defendant
       received notice that his driving privileges would be suspended 46 days after his arrest).
¶ 15       In reaching this conclusion, we certainly do not condone the sloppy police work shown
       here. However, as our supreme court has made clear, the summary suspension laws should be
       liberally construed to foster the legislature’s clear purpose of promoting safety on the roads.
       People v. Badoud, 122 Ill. 2d 50, 60 (1988). The obvious scrivener’s errors in the original
       sworn report, when viewed in light of the entire original sworn report, did not constitute a fatal
       defect. To conclude otherwise would thwart the legislature’s express purpose and elevate form
       over substance. See id. This is something we will not do.

¶ 16                                    III. CONCLUSION
¶ 17      For these reasons, the judgment of the circuit court of De Kalb County is reversed.

¶ 18      Reversed.




                                                   -5-